DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Non-patent literature document 5 in the information disclosure statement filed 18 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, 15, 16, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al. (US 5,792,560 A) as evidenced by Dow Engage® 8150 Polyolefin Elastomer Matweb data sheet.
	Friedman et al. is directed to an optical laminate containing an interlayer formed from ultra-low density polyethylene between two sheets of glass (column 3, lines 43-55).  The laminate may be used as safety glass (column 1, lines 10-13).  A suitable ultra-low density polyethylene is Dow Engage® 8150, a copolymer of ethylene and 1-octene having a density of 0.868 g/cc (i.e. 868 kg/m3), a melt flow rate of 0.5 g/10 min, and a melting point of 55 oC (see the Dow Engage® 8150 Polyolefin Elastomer data sheet).  The polymer can be crosslinked using known peroxides (column 7, lines 1-5).  Coupling agents, such as vinyl triethoxysilane, may be incorporated into the formulation to improve adhesion of the interlayer to glass (column 8, lines 7-12).  The coupling agent additives are blended into the polymer via melt compounding using a twin-screw extruder (column 6, lines 40-49).  The laminate may be formed by providing the interlayer film between glass sheets and pressing at elevated temperature such that the interlayer is in direct contact with each glass sheet with no other polymeric layers present (column 11, line 66-column 12, line 13).
	Regarding claim 2, one of ordinary skill in the art would expect glass to be rigid.

	Regarding claim 13, the interlayer film is designed to be transparent and exhibit very high clarity (column 1, lines 25-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 5,792,560 A) as evidenced by Dow Engage® 8150 Polyolefin Elastomer Matweb data sheet in view of Patel et al. (US 2008/0078445 A1).
	Friedman et al. teach all the limitations of claim 6, as outlined above, except for the use of a peroxide that is liquid at ambient temperature to crosslinking the polymer.  However, Friedman et al. do teach that known peroxides may be used (column 7, lines 1-5)
	Patel et al. disclose that peroxides, such as t-butyl cumyl peroxide, may be used to crosslink ethylene -olefin copolymers (paragraphs 0046-0048).  According to the paragraph bridging pages 9 and 10 of the instant specification, t-butyl cumyl peroxide is a liquid at ambient temperatures.
-olefin copolymer) supported a prima facie obviousness determination.  See MPEP 2144.07.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13, 15, 16, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24, 26-29, 33, 35, 36, and 38-40 of copending Application No. 17/047,350 in view of Friedman et al. (US 5,792,560 A).
	Claims 23, 24, 26-29, 33, 35, 36, and 38-40 of copending Application No. 17/047,350 recite all the limitations of instant claims 1-5, 7-13, 15, 16, 20, and 21 except for crosslinking the copolymer of ethylene and -olefin.
	Friedman et al. is directed to a copolymer of ethylene and -olefin used as an interlayer in safety glass (column 1, lines 5-7).  Friedman et al. teach that the copolymer may be crosslinked to provide an increase of the softening temperature of the copolymer, allowing it to be used at temperatures typical of, or greater than, those of polyvinyl butyral interlayers (column 6, lines 1-5).  Peroxides are the preferred means for crosslinking the copolymer (column 6, lines 5-8).
-olefin recited in claims 23, 24, 26-29, 33, 35, 36, and 38-40 of copending Application No. 17/047,350 to allow the resulting interlayer to be employed at temperatures at or above those typical of conventional PVB interlayers.
This is a provisional nonstatutory double patenting rejection.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17/047,350 in view of Friedman et al. (US 5,792,560 A) and Patel et al. (US 2008/0078445 A1).
	Claim 23 of copending Application No. 17/047,350 recite all the limitations of instant claim 6 except for crosslinking the copolymer of ethylene and -olefin with a peroxide that is a liquid at ambient temperature.
	Friedman et al. is directed to a copolymer of ethylene and -olefin used as an interlayer in safety glass (column 1, lines 5-7).  Friedman et al. teach that the copolymer may be crosslinked to provide an increase of the softening temperature of the copolymer, allowing it to be used at temperatures typical of, or greater than, those of polyvinyl butyral interlayers (column 6, lines 1-5).  Peroxides are the preferred means for crosslinking the copolymer (column 6, lines 5-8).
	Patel et al. disclose that peroxides, such as t-butyl cumyl peroxide, may be used to crosslink ethylene -olefin copolymers (paragraphs 0046-0048).  According to the paragraph bridging pages 9 and 10 of the instant specification, t-butyl cumyl peroxide is a liquid at ambient temperatures.
	It would be obvious to one of ordinary skill in the art to employ peroxides to crosslink the copolymer of ethylene and -olefin recited in claim 23 of copending Application No. 17/047,350 to allow the resulting interlayer to be employed at temperatures at or above those typical of conventional PVB interlayers.  Moreover, it would have been obvious to one of ordinary skill in the art to use t-butyl cumyl peroxide as the peroxide to crosslink the copolymer recited in claim 23 of copending Application No. 17/047,350 since the courts have held the selection of a known material (e.g. t-butyl cumyl peroxide) based on its suitability for its intended use (e.g. crosslinking an ethylene -olefin copolymer) supported a prima facie obviousness determination.  See MPEP 2144.07.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787